 THE GREAT ATLANTIC & PACIFIC TEA COMPANY603that specified above.Ryan stated at the hearing that the Petitioner,if certified, would not use any IUE facilities or accept any assistancefrom it in servicing the instant guards' unit.Upon the entire record, we find that no affiliation as proscribed bythe statute has been shown. The assistance to the Petitioner by Local313 has been limited to the use of a meeting hall for several meetingsbetween Ryan and the guards, and permitting the hall to be used as amailing address on one occasion .3Assistance of this sort is not, with-out more, indicative of "indirect affiliation" within the meaning ofSection 9 (b) (3) of the Act.' Accordingly, and in view of the as-surance of the Petitioner that it will accept no more aid from Local313, we find that the Petitioner is a labor organization which does notadmit to membership, and is not affiliated directly or indirectly withan organization which admits to membership, employees other thanguards.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The parties stipulated, and we find, that the following employeesconstitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act :All guards employed by the Employer at its main plant and foundryat Painted Post, New York, excluding all other employees and allsupervisors as defined in the Act.[Text of Direction of Election omitted from publication.]3Such other assistance as was rendered by Parks and Local 313 to the guards occurredbefore the Petitioner undertook to organize the guards4 The Midvale Company,114 NLRB 372;Federal Services,Inc.,115 NLRB 1729.TheMagnavox Company,97 NLRB 1111,andMack Manufacturing Corporation,107 NLRB 209,cited in the Employer's brief are distinguishable on their facts.Unlike theMackcase,there is no evidence in the ease at bar that the guards were solicited or organized byrepresentatives of a nonguard unionNor is there any evidence here of such materialassistance as was rendered in theMagnavoxcape.Moreover,in the latter case, the Boardinferred from its acceptance in the past of assistance from a nonguard union that thepetitionerwould continue to depend upon the other union.Here,however, such aninference may not be drawn without ignoring the Petitioner's assurance that it will notaccept outside aid.Should the Petitioner,however, accept such aid, the Board may, upona proper showing, revoke any certification issued to Petitioner in this case.Mack Manu-facturing Corporation,supra.The Great Atlantic & Pacific TeaCompany, Inc.andRetailWholesale and Department StoreUnion, AFL-CIO,Petitioner.Case No. 10-RC-3,909.November 25, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Paul L. Harper, hear-119 NLRB No. 74. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) andSection 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit of all full-time and regular part-timegrocery department employees at the following stores operated by theEmployer : 4912 Broadway NE.; 2806 Broadway NE.; 513 MarketStreet; 957 N. Central Avenue; 3617 Chapman Highway SW.; 4425Kingston Pike SW.; and 1822 E. Magnolia Avenue, all located inKnoxville, Tennessee, and the stores located in Alcoa and Oak Ridge,Tennessee, including produce department managers and head cashiers,but excluding meat department employees, professional and technicalemployees, guards-watchmen, store managers, assistant store managers,and all other supervisors as defined in the Act.The Intervenor, Re-tailClerks International Association, Local Union No. 1557, AFL-CIO, concurs in the Petitioner's unit request.The Employer contends,however, that the unit is inappropriate because it includes the store atOak Ridge; that produce department managers should be excludedon the ground that they are supervisors within the meaning of the Act;and, that head cashiers should be excluded on the ground that they areeither supervisors or office clerical employees.Finally, the Petitionerand the Employer are in disagreement over the unit placement ofpart-time employees-the Petitioner would include all regular part-time employees in the grocery department while the Employer wouldinclude only those part-time employees who work more than 20hours per week.The Intervenor takes no position with respect tothis issue.The stores here sought are located in the city of Knoxville and thecommunities of Alcoa 1 and Oak Ridge, approximately 15 and 22 miles,respectively, from Knoxville.The record discloses that these storesare under the general area supervision of the Employer's Atlanta,Georgia, unit.Labor relations' policies for all stores are formulated1Also referred to in the record as the Maryville store. THE GREAT ATLANTIC & PACIFIC TEA COMPANY605by the Atlanta unit.All stores here sought receive merchandisefrom a warehouse in Atlanta or from a subwarehouse in Knoxville.Area grocery and meat supervisors are appointed to supervise allthese stores.The record further reveals that all stores employ thesame classifications of employees and that working conditions, ratesof pay, vacations, and insurance plans are the same for all storesinvolved.The Employer argues that the Oak Ridge store should be excludedfrom the proposed unit because it is situated near a vital defenseinstallation and because of earlier decisions by the Board.Withrespect to the first argument, the Employer concedes that no securitychecks are required of employees and no other cogent reason isadvanced for their exclusion.With respect to the second argument,the Employer relies upon the Board's decisions in Cases Nos. 10-RC-2179 and 10-RC-3845, not reported in printed volumes of BoardDecisions and Orders. In the former case, the Employer, the Inter-venor, and another labor organization not here involved, stipulatedto the appropriateness of a unit of grocery employees at the storesin Knoxville and Maryville (Alcoa), and the Board directed an elec-tion in that unit.None of the parties therein contended for a broaderunit and the Board did not decide that a broader unit would beinappropriate.In the latter case, the Employer and a petitioningunion stipulated that a unit of meat department employees at theOak Ridge store was appropriate and the Board directed an electionin such a unit.As in the earlier case, none of the parties contendedthat a broader unit of meat department employees was inappropriatenor did the Board decide such an issue.Accordingly, we find nomerit in the Employer's contention that the Oak Ridge store shouldbe excluded from the unit for the reasons it assigns.As all storesin the requested unit are centrally supervised, are subject to centralizedlabor relations policies, employ the same classifications of employees,offer the same working conditions, rates of pay, vacations, insuranceplans, and are located in the Knoxville, Tennessee, metropolitan area,we find that the unit requested by the Petitioner, which includesthe Oak Ridge store, is appropriate for the purposes of collectivebargaining?We turn now to a consideration of the unit placement of producedepartment managers and head cashiers.The Employer contendsthat the produce department managers should be excluded becausethey are supervisors and that the head cashiers should be excludedeither on the ground that they are supervisors or office clericalemployees.The Petitioner and the Intervenor urge their inclusion.2SeeSparkle Markets Company,113 NLRB 790. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduce department managers usually have between 2 and 3employees under their direction and are in charge of the producedepartment for which they order merchandise, price items on display,purchase produce from local markets, and reduce prices on items asnecessary.The record discloses that produce department managershave authority to discipline employees in their departments and toregulate the number of hours worked by those employees. In viewof the foregoing, and the entire record, we find that produce depart-ment managers are supervisors within the meaning of the Act.'We shall therefore exclude them from the unit.The head cashiers spend approximately 80 to 90 percent of theirtime -in the offices of the stores performing such duties as handlingand balancing cash receipts, preparing payroll records, making bankdeposits, and satisfying purchase vouchers.The balance of their timeis spent relieving checkers on the checking line.At stores which donot employ head cashiers, checkers, who are concededly included inthe proposed unit, perform the functions of head cashiers. In thecourse of their duties, head cashiers tally cash receipts turned in bythe checkers.Where discrepancies are detected, the head cashiersreport them to the store managers with a recommendation as to whataction should be taken.While these recommendations are accordedweight by the store managers, it appears that the weight accordedthem is the same as that accorded to recommendations of other employ-ees who detect and report infractions of company rules.Moreover,while head cashiers may grant time off to employees, this is done onlyin rare instances when the store manager or assistant manager is offduty and an emergency illness or death in a family require employeesto absent themselves from work.In view of the foregoing, and the entire record before us, we findthat the head cashiers are not supervisors within the meaning of theAct.We do find, however, that the head cashiers, because of theirduties, are essentially office clerical employees.4As the Petitionerseeks to include office clericals in the requested unit, and as no unionseeks to represent head cashiers separately, we shall, in accordancewith our usual policy of including both selling and nonsellingemployees in retail store units, include the head cashiers 5The Petitioner urges that all regular part-time grocery departmentemployees should be included in the unit.The Employer contendsaGreat Atlantic and Pacific Tea Company,117 NLRB 554.4 Ibid.s E. g., SearsRoebuck d Company,112 NLRB 559, 561. The cases cited in the Em-ployer'sbrief involving head cashiers at other stores of the Employer, and which arecited to support the Employer's contention that head cashiers should be excluded as officeclericals from the unit requested herein,are inapposite.In those cases, the unions in-volved did not seek to represent office clerical employees in grocery or meat departmentunits at the Employer's stores. THE GREAT ATLANTIC & PACIFIC TEA COMPANY607that only those regular part-time employees who work 20 hours or'iioreper week should be included.At the outset of the hearing, the partiesagreed that only those regular part-time employees who work 20 hoursor more per week during the eligibility period customarily establishedby the Board-should be included. Later at the hearing, the Petitioneraltered this unit contention by stating that only those regular part-timeemployees should be included whose average hours per week were 20or more for the last year or from the beginning date of their employ-ment or who have worked an average of 20 hours per week from theweek they were first scheduled for 20 hours or more per week, which-ever is less.Subsequent to the hearing, the Petitioner filed with theBoard a motion to amend the petition so as to provide that all regularpart-time employees in the grocery department be permitted to vote.According to the Petitioner, it is unwilling to include only those part-time employees who regularly work 20 hours or more per week becauseregular part-time employees who fulfilled this requirement for thelast preceding year or since the date of their employment might bedisenfranchised if they failed to work 20 hours or more per weekduring the eligibility period normally established by the Board.In previous cases involving this Employer and the Intervenor andsimilar unit requests, the Board has accepted stipulations of theparties to include regular part-time employees who work 20 hours ormore per week in the requested units.'Unlike those cases, the. partiesherein are in disagreement as to the unit placement of regular part-time employees and the record lacks evidence to establish whether thecriteria advanced by the parties will reasonably insure that all regularpart-tine employees with sufficient interest in the determination of abargaining representative will have an opportunity to register theirchoice.Under the circumstances, we shall follow our usual practiceof including all regular part-time employees in the unit.Accordingly, we find that all full-time and regular part-time grocerydepartment employees at the Employer's stores at 4912 BroadwayNE., 2860 Broadway NE., 513 Market Street, 957 N. Central Avenue,3617 Chapman Highway SW., 4425 Kingston Pilze SW., and 1822 E.Magnolia Avenue all located in Knoxville, Tennessee, and the storeslocated in Alcoa and Oak Ridge, Tennessee, including head cashiers,but excluding produce department managers, meat department em-ployees,professional. and technical employees, guards-watchmen,store managers, assistant store managers, and all other supervisors asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]6 E. g.,The Great Atlanticand PacificTea Company,118 NLRB 1276.